Title: To James Madison from James Simpson, 7 July 1806
From: Simpson, James
To: Madison, James



No. 113.
Sir
Tangier 7t. July 1806.

I had the honour of addressing last number to you on the 26t. May in triplicate by way of Cadiz and Lisbon.  Mr. Gwyn has transmitted me Letters written to him by Mr. Seavers late Master of the Brig Indefatigable and the French Passenger, dated at Widmon the 9t. June.  The former does not acknowledge receipt of my Letter to him of the 6th. May, in which I stated at length the motives had induced me to suspend treating for their Redemption until I should receive your directions on the subject.  By the person sent to Mogadore with the abovementioned Letter Mr. Seavers writes a Merchant of that place, requesting him to advance three hundred dollars against a Bill on Boston, as the sum he expected he might be released for.  This measure seems to give some Room to suppose he had received my Letter, especialy as abundance of time had elapsed since it had been sent forward by Mr. Gwyn.  Both Mr. Seavers and Mr. Barret had been maltreated and put in Irons by the Arabs, the former says on a Report propagated by some of the English Seamen, that they were projecting means to effect their escape but Barret accuses the Crew of the Indefatigable of being the Authors.  Their situation is no doubt so distressing they would be justified in laying hold of any means within their power for getting free.  Nothing whatever has been done since my last advices towards the Redemption of any of the other Christians at and near Widnon, because of the high sums demanded for them.  So difficult is it to get money from Spain Mr. Kirkpatrick has not yet been able to remit me for the $2000 Bill drawn in his favour.  The $1600 to Mr. Meade of Cadiz I have got.
His Imperial Majestys three Ships and Brig mentioned in No. 112 sailed from Larach the 18t. Ulto. to Cruize in the Atlantic, this side of Madeira.  The new Xebeque Marzog of twelve Guns and sixty one Men Commanded by Arraiz L’Arby came from Tetuan to this Port to complete her Armament and has since gone up the Mediterranean.  The Galley Berzia of four Carriage Guns and sixty one Men Arraiz Mohamet Ben Ottoman got her Passports the 10t. Ulto. and has been Cruizing to the Westward, but is now again here.
The other Galley of Tetuan Gillalsa Arraiz Mohamet Ben Meshad, also of four Guns and sixty one Men obtained the usual Passports the 30t. June and sailed this morning for Malaga; for the purpose of the Crew being employed on fitting out the Sloop of War Daphne has layen some years at that Port.  This is the Ship I had the honour of acquainting you had been presented to Muley Soliman by the Dutch Government.  The Marmona of 32 Guns has been here to shift the Mizen Mast, sprung in a Gale of Wind.  The Galley Bersia comes with her principal Sails destroyed in a Squall.  Accidents of that nature will not be unfrequent with people such as their Crews are composed of, for I very much beleive there are none who are less Masters of Seamanship in all its branches, than they are.
Arraiz Ben Ottoman reports that the Frigates have taken off Cape St. Vincent and sent to Salle a Greek Polacre of 14 Guns.
We understand the Orders this Cruize, are to send to Port all Vessels of those Nations have not Consuls Resident with Muley Soliman.
Some Algerine Cruizers passed to the Atlantic last Month.  They have picked up some unfortunate Portuguese Coasters and Fishing Vessels, in all about 350 persons by Report.  On the 28t. Ult. their Schooner, built at Philadelphia in 1797, was surprised in Jeremy Bay near Cape Spartel by the Portuguese Frigate Minerva, having taken shelter there in a Gale of Easterly Wind, with a valuable Prize from Lisbon.  The Captain of the Minerva regardless of the Rights of Neutrality of the Coast, opened a distant fire upon the Algerine.  The shallowness of the Water prevented his approaching her.  The Crew all but three persons speedily abandon’d the Vessel and got on shore, leaving better than forty Portuguese Captives on board.  The Frigates Boats took possession of the Schooner, cut her Cables and carried her off.  Muley Soliman has desired the Portuguese Consul here to state to Sidy Muhammed Selawy for his information, the reason of the Capture being made whilst the Schooner was at Anchor on his Coast.  But for the Christians were on board, the matter I should suppose would be settled by restitution, without great opposition on the part of the Portuguese.  Muley Soliman is not sanguine in support of what regards the Algerines.
I have however seen it my duty on former occasions to remark to you the attachment of His Majesty to the Governments of Tunis and Tripoly.  I believe it still to exist in full force and that he would maintain their Interests when in his power.
There appears to be some activity in that Friendship at present with the former.  One of the Emperours chief Confidents was lately sent to Tetuan where he embarked for Tunis, apparently on some private busyness, as he took very little Baggage with him and but few attendants.  Since then a Schooner belonging to His Majesty arrived at Rhabat from Tunis with a considerable Present from that Regency for the Emperour.  Same Vessel brought several Familys of the Moors of Tunis, in all sixty seven persons, who have emigrated on Account of the high price of Provisions.
Muley Soliman still adheres to the system of increasing and bettering his Navy.  Lately about forty thousand dollars were delivered the Spanish Consul, in part towards purchase of fifty Brass Cannon for the Service of twelve pounders and Stores of all Natures for equipment of four Frigates.  His Majesty has granted to France, Spain and Portugal, as to England, the extraction of two thousand head of Cattle each, at five dollars duty, and directed that the $40,000 be paid the Agent of the Gremios of Madrid, in part of what he is indebted to that Company.  I have the honor to be with great Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

